This case is within the decision in Richardson v. Bowen,18 R.I. 138, and is even stronger than that case in the evidence of an intention to give power to the trustees to apply the principal of the trust estate to the monthly payments. An express power to sell is here given, "in case the personal estate of said trust shall not be sufficient to satisfy the payments required by the provisions of my will aforesaid." The provision for a larger sum to be paid to the daughters, in case of necessity, also seems to imply an intention to give them the sum of fifty dollars per month in any event. The claim of the complainants that the word "payments" refers only to legacies and payments other than payments to be made by the trustees at stated *Page 586 
intervals, seems to be too narrow for the provisions of the will, and we see no warrant in its language for such limitation. The argument that the trust estate may thus be exhausted is one that applies to every case of a deficiency of income. The intention of the testator is the test of construction, and it clearly appears that the intention was that the daughters should receive the sum named for life. We are of the opinion that the will authorizes the trustees to apply the principal to such payment, if necessary.